Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/399,256 which was filed on 4/30/2019 and claims the benefit of 62/748,354 filed 10/19/2018.  

Response to Amendment
	In the reply filed 6/23/2022, claims 1-3, 5, 9, 10-13, 15, and 19-20 have been amended.  Claims 4, 14, and 21 have been cancelled and claims 22-23 have been added.  Claims 1-3, 5-13, 15-20, and 22-23 stand pending.	 

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13, 15, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal et al. (US2015/0066857), hereinafter Dayal, in view of Mittal et al. (US2006/0253414), hereinafter Mittal, and Jagannath et al. (US2017/0242591), hereinafter Jagannath.

Regarding Claim 1:
Dayal teaches:
One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (Dayal, figure 2, [0019], note processor and storage medium), cause: 
partitioning a plurality of entity properties for an entity into a plurality of snapshots, wherein the plurality of snapshots include a first snapshot of a first partial state of the entity and a second snapshot of a second partial state of the entity, (Dayal, figure 12A, [0093-0095], note storing a snapshot t3 of a first partial state of set of data, e.g. an entity, with value A at offset 1 with additional offsets for other properties of the set of data, note storing a snapshot t4 of a first partial state of set of data, e.g. an entity, with value E at offset 2 with additional offsets for other properties of the set of data) and the first snapshot including: 
(a) values for a first subset of entity properties of the plurality of entity properties (Dayal, figure 12A, note snapshot t3 only includes value A at offset 1 and nothing for the other), and 
(b) a first timestamp identifying a first point in time at which the values included in the first snapshot represent the first partial state of the entity (Dayal, figure 12A, [0093] note snapshots a point in time for each snapshot, e.g. time t3 for the snapshot, which is a timestamp); 
the second snapshot including: (a) values for a second subset of entity properties of the plurality of entity properties (Dayal, figure 12A, note snapshot t4 only includes value E at offset 2 and nothing for the other offsets), and 
(b) a second timestamp identifying a second point in time at which the values included in the second snapshot represent the second partial state of the entity (Dayal, figure 12A, [0093], note snapshots a point in time for each snapshot, e.g. time t4 for the snapshot, which is a timestamp); 
wherein the first subset of entity properties is not the same as the second subset of entity properties, and the first timestamp and the second timestamp represent different points in time (Dayal, figure 12A, [0093], note snapshots t3 and t4 comprise different subset of data, e.g. entity properties, at different points in time, e.g. t3 and t4); 
receiving a query that references a third subset of entity properties as of a third point in time, wherein the third subset of entity properties is a partial subset of entity properties that does not include at least one entity property in the plurality of entity properties, wherein, when the query is received, there is no existing snapshot in the plurality of snapshots that comprises values for all of the third subset of entity properties as of the third point in time (Dayal, figures 8 and 12A-12B, claim 1, [0032, 0075-0078, 0093-0095], note receiving searching the snapshots, e.g. receiving a query, that references at least one entity property not included in the current snapshot; note a replication operation of snapshot t4 at a destination system that does not have snapshots t4 or t3, which therefore references values A and E and does not include entity properties C, B, and D; note the replication request is interpreted to include query requests since the state of the data at the destination and source at a point in time is queried to determine and identify what entities are needed to be partitioned over to the destination system; note only the entities from the source that do not exist in the destination are partitioned for the destination);
responsive to receiving the query, identifying a subset of the plurality of snapshots including at least the first snapshot and the second snapshot (Dayal, figures 8 and 12A-12B, [0032, 0075-0078, 0093-0095], note a replication operation of snapshot t4 at a destination system that does not have snapshots t4 or t3, which therefore references values A and E and does not include entity properties C, B, and D and identifying the corresponding snapshots; note the replication request is interpreted to include query requests since the state of the data at the destination and source at a point in time is queried to determine and identify what entities are needed to be partitioned over to the destination system; note only the entities from the source that do not exist in the destination are partitioned for the destination);
creating a new combined third snapshot using only a subset of the plurality of snapshots that, in combination, comprise values for all of the third subset of entity properties as of the third point in time, wherein the new combined third snapshot is a partial snapshot that does not include a value of at least one entity property in the plurality of entity properties (Dayal, figures 8 and 12A-12B, [0032, 0075-0078, 0093-0095], note the replication operation requires merging the t3 and t4 snapshots of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system and not the values of snapshots t1 and t2; note that a subset may be interpreted to consist of each item in the set);
wherein the at least one entity property in the plurality of entity properties for the entity remains partitioned in one or more other snapshots after the new combined third snapshot is created (Dayal, figures 8 and 12A-12B, [0032, 0075-0078, 0093-0095], note the entity properties remain partitioned after the creation of the combined third snapshot);
executing the query using the new combined third snapshot (Dayal, figures 8 and 12A-12B, [0032, 0075-0078, 0093-0095], note combining snapshot t3 and t4 of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system, which means the query operation was executed).
While Dayal teaches combining snapshots from a plurality of snapshots to create a new merged third snapshot, Dayal doesn’t specifically teach partitioning a plurality of entity properties for an entity into a plurality of snapshots based at least in part on query access patterns and identifying the previous snapshots based on the referenced values for the third subset of entity properties as of the third point in time.  However, Mittal is in the same field of endeavor, data management, and Mittal teaches:
responsive to receiving the query, identifying a subset of the plurality of snapshots including at least the first snapshot and the second snapshot based on the referenced values for the third subset of entity properties as of the third point in time (Mittal, abstract, claim 1, [0037], note upon receiving the query the system identifies the most recent snapshots based on the referenced values.  While Mittal does not teach identifying multiple snapshots, Mittal does teach identifying snapshots based on referenced values and when combined with the previously cited references this would teach identifying the first and second snapshot for the third subset of entity properties as taught by Dayal);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mittal as modified because this would improve the efficiency of querying snapshot measures (Mittal, [0002]).
While Dayal as modified teaches combining snapshots from a plurality of snapshots to create a new merged third snapshot, Dayal as modified doesn’t specifically teach partitioning a plurality of entity properties for an entity into a plurality of snapshots based at least in part on query access patterns.  However, Jagannath is in the same field of endeavor, snapshot management, and Jagannath teaches:
partitioning a plurality of entity properties for an entity into a plurality of snapshots based at least in part on query access patterns, wherein the plurality of snapshots include a first snapshot of a first partial state of the entity and a second snapshot of a second partial state of the entity (Jagannath, abstract, claim 1, [0014, 0029, 0042], note partitioning entities based on update frequency across multiple snapshots, which is interpreted as a query access pattern.  When combined with the previously cited references this would be for the snapshots as taught by Dayal and Mittal).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jagannath as modified because this would improve the efficiency of managing and using snapshots (Jagannath, [0063]).

Regarding Claim 2:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the new combined third snapshot further comprises a third timestamp having the value of the later of the first timestamp included in the first snapshot and the second timestamp included in the second snapshot (Dayal, figure 12A and 12B, [0093-0095], note the third snapshot, e.g. snapshot t4 the destination system, has the timestamp of the later snapshot from snapshots t3 and t4 of the source system, e.g. time t4).

Regarding Claim 3:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the new combined third snapshot further comprises a third timestamp that represents the third point in time (Dayal, figure 12A and 12B, [0093-0095], note the third snapshot comprises the timestamp t4 which is the third point in time).

Regarding Claim 5:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein a particular entity property of the third subset of entity properties has corresponding values for a plurality of time points within a specified time window determined based at least in part on the query (Dayal, figures 8 and 12A-12B, [0032, 0075-0078, 0093-0095], note combining snapshot t3 and t4 of the source system to create a snapshot t4 at the destination system that comprises the values from the snapshots t3 and t4 of the source system; note queries from the replication operations are based on a specified period of time) (Jagannath, abstract, claim 1, [0014, 0029, 0042], note entity properties have values corresponding values for plurality of time pointes within a time window determined based at on the query.  When combined with the previously cited references this would be for the snapshots as taught by Dayal and Mittal).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jagannath as modified because this would improve the efficiency of managing and using snapshots (Jagannath, [0063]).

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a method while claim 1 is directed to a non-transitory computer readable media. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a method while claim 2 is directed to a non-transitory computer readable media. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a method while claim 3 is directed to a non-transitory computer readable media. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a method while claim 5 is directed to a non-transitory computer readable media. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 20 discloses substantially the same limitations as claim 1 respectively, except claim 20 is directed to a system while claim 1 is directed to a non-transitory computer readable media. Therefore claim 20 is rejected under the same rationale set forth for claim 1.

Regarding Claim 22:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the query access patterns include a first pattern of a common update frequency for the first subset of entity properties, wherein the first subset of entity properties are selected for the first snapshot based at least in part on the first pattern (Jagannath, abstract, claim 1, [0014, 0029, 0042], note partitioning entities based on update frequency across multiple snapshots.  When combined with the previously cited references this would be for the snapshots as taught by Dayal and Mittal).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jagannath as modified because this would improve the efficiency of managing and using snapshots (Jagannath, [0063]).

Regarding Claim 23:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the query access patterns include a first pattern of frequently accessing the first subset of entity properties by a common query, wherein the first subset of entity properties are selected for the first snapshot based at least in part on the first pattern (Jagannath, abstract, claim 1, [0014, 0029, 0042], note partitioning entities based on update frequency across multiple snapshots, which is interpreted as a pattern of frequently accessing the entities since they are accessed to perform updates.  When combined with the previously cited references this would be for the snapshots as taught by Dayal and Mittal).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jagannath as modified because this would improve the efficiency of managing and using snapshots (Jagannath, [0063]).

Claim Rejections - 35 USC § 103

Claims 6-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal, in view of Mittal, Jagannath, and Nasserbakht (US2015/0358790).

Regarding Claim 6:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the first snapshot includes one or more of values provided by: (a) sensors, (b) metrics determined by software, and (c) configuration information (Dayal, figure 12A and 12B, [0022, 0093-0095], note the values of the snapshot may correspond to sets of data associated with virtual machines, virtual disks, or files as examples, it is interpreted as configuration information); 
While Dayal as modified teaches the snapshot includes various values such as configuration information, Dayal as modified doesn’t specifically teach wherein values for sensor data is updated more frequently than the metrics, and the metrics are updated more frequently than the configuration information.  However, Nasserbakht is in the same field of endeavor, data storage and retrieval, and Nasserbakht teaches:
wherein values for sensor data is updated more frequently than the metrics, and the metrics are updated more frequently than the configuration information (Nasserbakht, claim 61, [0295, 0297], note sensor and metric that are updated on regular and user-defined intervals which means sensor data may be updated more frequently than metrics, which may be updated more frequently than configuration information as taught by Dayal which updates based on user performing the operations).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nasserbakht as modified because this would improve the usability and versatility of the system.

Regarding Claim 7:
Dayal as modified shows the media as disclosed above;
while Dayal as modified teaches the snapshot includes various values such as configuration information, Dayal as modified doesn’t specifically teach wherein the first snapshot includes values provided by sensors.  However, Nasserbakht is in the same field of endeavor, data storage and retrieval, and Nasserbakht teaches:
wherein the first snapshot includes values provided by sensors (Nasserbakht, claim 61, [0295, 0297], note sensor and metric that are updated on regular and user-defined intervals which means sensor data may be updated more frequently than metrics, which may be updated more frequently than configuration information as taught by Dayal which updates based on user performing the operations).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nasserbakht as modified because this would improve the usability and versatility of the system.

Regarding Claim 8:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the second snapshot includes values for metrics determined by software (Nasserbakht, claim 61, [0295, 0297], note sensor and metric that are updated on regular and user-defined intervals which means sensor data may be updated more frequently than metrics, which may be updated more frequently than configuration information as taught by Dayal which updates based on user performing the operations).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nasserbakht as modified because this would improve the usability and versatility of the system.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to a method while claim 6 is directed to a non-transitory computer readable media. Therefore claim 16 is rejected under the same rationale set forth for claim 6.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a method while claim 7 is directed to a non-transitory computer readable media. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

Claims 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayal, in view of Mittal, Jagannath, and Diehl (US2016/0283890).

Regarding Claim 9:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
determining that the first subset of entity properties are referenced together by one or more queries (Dayal, figures 8 and 12A-12B, claim 1, [0032, 0075-0078, 0093-0095], note searching the snapshot data; note a replication operation of snapshot t4 at a destination system that does not have snapshots t4 or t3, which therefore references values A and E and does not include entity properties C, B, and D; note the replication request is interpreted to include query requests since the state of the data at the destination and source at a point in time is queried to determine and identify what entities are needed to be partitioned over to the destination system; note only the entities from the source that do not exist in the destination are partitioned for the destination);  and 
configuring the first snapshot to store values for the first subset of entity properties responsive to determining that the first subset of entity properties are referenced together (Dayal, figures 8 and 12A-12B, claim 1, [0032, 0075-0078, 0093-0095], note searching the snapshot data; note a replication operation of snapshot t4 at a destination system that does not have snapshots t4 or t3, which therefore references values A and E and does not include entity properties C, B, and D; note these are entity properties referenced together; note the replication request is interpreted to include query requests since the state of the data at the destination and source at a point in time is queried to determine and identify what entities are needed to be partitioned over to the destination system; note only the entities from the source that do not exist in the destination are partitioned for the destination)
while Dayal as modified teaches searching the snapshot data and storing entity properties that are referenced together from the queries, to further support this interpretation, Diehl is in the same field of endeavor, data storage and retrieval, and Diehl teaches: 
determining that the first subset of entity properties are referenced together by one or more queries; and configuring the first snapshot to store values for the first subset of entity properties responsive to determining that the first subset of entity properties are referenced together (Diehl, [0036-0037], note determining entity properties referenced in a query and configuring a snapshot view to store the reference properties).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Diehl as modified because this would improve accessibility of the snapshot data.
 
Regarding Claim 10:
Dayal as modified shows the media as disclosed above;
Dayal as modified further teaches:
wherein the query is executed based at least on a first entity property in the first subset of entity properties and a second entity property in the second subset of entity properties (Dayal, figures 8 and 12A-12B, claim 1, [0032, 0075-0078, 0093-0095], note searching the snapshot data; note a replication operation of snapshot t4 at a destination system that does not have snapshots t4 or t3, which therefore references values A and E and does not include entity properties C, B, and D; note these are entity properties referenced together; note the replication request is interpreted to include query requests for the entity properties in the first and second subset of entity properties since the state of the data at the destination and source at a point in time is queried to determine and identify what entities are needed to be partitioned over to the destination system; note only the entities from the source that do not exist in the destination are partitioned for the destination)
while Dayal as modified teaches searching the snapshot data based on the first and second entity properties, to further support this interpretation, Diehl is in the same field of endeavor, data storage and retrieval, and Diehl teaches:
the query is executed based at least on a first entity property in the first subset of entity properties and a second entity property in the second subset of entity properties (Diehl, [0036-0037], note a query operation that results in joining data from various tables for a snapshot view and when combined with Dayal this would be for combining the data from the snapshots).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Diehl as modified because this would improve accessibility of the snapshot data.

Claim 18 discloses substantially the same limitations as claim 9 respectively, except claim 18 is directed to a method while claim 9 is directed to a non-transitory computer readable media. Therefore claim 18 is rejected under the same rationale set forth for claim 9.

Claim 19 discloses substantially the same limitations as claim 10 respectively, except claim 19 is directed to a method while claim 10 is directed to a non-transitory computer readable media. Therefore claim 19 is rejected under the same rationale set forth for claim 10.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cisler et al. (US2008/0034327) teaches combining selected entities from multiple snapshots.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/20/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152